     Case 3:18-cv-00453-MCR-CJK Document 143 Filed 12/19/18 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


N.P., a minor, by EDDIE PERILLO,
his natural guardian,

      Plaintiff,

v.
                                               CASE NO. 3:18-CV-453-MCR-CJK
THE SCHOOL BOARD OF
OKALOOSA COUNTY,
FLORIDA; LARRY ASHLEY,
in his Official Capacity as SHERIFF
OF OKALOOSA COUNTY,
FLORIDA; MARY BETH JACKSON;
STACIE SMITH; ARDEN FARLEY;
ANGELYN VAUGHAN; JOAN
PICKARD; MELODY SOMMER;
MARLYNN STILLIONS; DWAYNE
VASILOFF; and DOES 1-30,

      Defendants.
                                           /

                              NOTICE AND ORDER

      Pursuant to the Court’s Order, Plaintiff filed a Second Amended Complaint

that identified E.P. as Eddie Perillo. The Court made clear that “the purpose of filing

an amended complaint is only to reveal the identity of E.P. and should not impact

the pending motions to dismiss.” ECF No. 134 at 7 n.6. Because the Second

Amended Complaint, see ECF No. 135, is substantively identical to the First

Amended Complaint, see ECF No. 68, the Court will construe the pending motions,
    Case 3:18-cv-00453-MCR-CJK Document 143 Filed 12/19/18 Page 2 of 2
                                                                     Page 2 of 2


see ECF Nos. 88, 89, 90, 96, 107, 109, 111, 112, 114, as Motions to Dismiss the

Second Amended Complaint.

      Accordingly, Defendants are ORDERED not to refile a motion to dismiss.

Sheriff Larry Ashley’s refiled Motion to Dismiss, ECF No. 140, and Dwayne

Vasiloff’s refiled Motion to Dismiss, ECF No. 141 are DENIED as MOOT.

   DONE and ORDERED this 19th of December 2018.




                                    M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE




CASE NO. 3:18-CV-453-MCR-CJK
